 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnited States Gypsum and International Union ofElectrical Radio and Machine Workers, AFL-CIO-CLC and its Local 727. Cases 8-CA-14365, 8-CA-14578, 8-CA-14869, 8-CA-15043, 8-CA-15043-2, 8-CA-15043-3, 8-CA-15043-4, and 8-CA-1550229 May 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHENSOn 22 May 1984 Administrative Law JudgeRichard L. Denison issued the attached decision.The General Counsel and the Charging Party filedexceptions and supporting briefs and the Respond-ent tiled briefs in opposition.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions,2 subject to the following qualifica-tions, and to adopt the recommended Order asmodified.In adopting the judge's reinstatement of the set-tlement agreement in Cases 8-CA-14365, 8-CA-14578, 8-CA-14869, 8-CA-15043, and 8-CA-15043-2, we do not rely on his conclusion that theconcept of sua sponte reconsideration is completelyoutside the scope of Section 102.19(c) of theBoard's Rules and Regulations. Our decision hereonly affirms the judge's finding that the GeneralCounsel acted inappropriately in the circumstancesof this case. More specifically, for reasons thejudge sets out, we agree that the various groundsurged for setting aside the agreement (i.e., the al-leged mistake in entering the agreement and the al-leged unfair labor practices after the agreement)The Charging Party has excepted to some of the judge's credibilityfindings The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir1951) We have carefully examined the record and find no basis for re-versing the findings.The Charging Party contends that the judge's conduct at the hearing,interpretation of the evidence, and credibility findings showed bias andprejudice against the Charging Party. Upon examination of the judge'sdecision and the entire record, we are satisfied that the contentions of theCharging Party in this regard are without merit2 In agreeing with the judge, however, Members Babson and Stephensspecifically disavow reliance on the judge's comments at sec VI, pars. 2and 3, and the accompanying fn. 19, in which he criticizes the GeneralCounsel's alleging these discharges to be unlawful in light of the positionthe General Counsel took on these dischargees in certain settled unfairlabor practice cases against the Union. See Markle Mfg., 239 NLRB 1142,1151-1152 (1979), which is contrary to the judge's comments on theeffect of these settled cases on the later unfair labor practice allegationsin this casehave no merit on the particular facts of this case.In so concluding, we add the following comments.The amended consolidated complaint alleges,inter alia, that the Respondent violated Section8(a)(5) and (1) of the Act in that about 1 July 1981it unilaterally changed the lunch and break periodsof its unit employees. In his decision the judge con-cluded that the Respondent had fulfilled its bar-gaining obligation on this issue and was thus enti-tled to act as it did by instituting the lunch andbreak period change. Contrary to the judge, wefind that this issue is squarely governed by Holly-wood Roosevelt Hotel Co., 235 NLRB 1397 (1978),and that the General Counsel should never havepermitted this charge to survive.In Hollywood Roosevelt Hotel, the Board held thata settlement agreement disposes of all issues involv-ing presettlement conduct unless prior violations ofthe Act were unknown to the General Counsel, notreadily discoverable by investigation, or specifical-ly reserved from the settlement by the mutual un-derstanding of the parties. The Board further heldthat the mere fact that a charge is filed after a set-tlement agreement has been negotiated does notipso facto establish that the General Counsel wasunaware of the alleged misconduct. In this case thecharge alleging that the Respondent unilaterallychanged lunch and break periods was filed on 23October 1981. The settlement agreement was exe-cuted on 27 November 1981. Thus, although thischarge was not specifically addressed by the settle-ment agreement, it is clear that both the GeneralCounsel and the Charging Party had knowledge ofthese allegations at the time the agreement was ex-ecuted. In addition, there is no evidence that thechange in lunch and break periods comes withinany of the exceptions to the general rule that a set-tlement agreement with which the parties havecomplied bars subsequent litigation of presettlementconduct alleged to constitute unfair labor practices.In these circumstances, we conclude that Case 8-CA-15043-3 was encompassed by the settlement,and therefore we do not reach the merits of this al-legation. 'This conclusion, however, does not affectthe ultimate disposition of this case.The judge further found that the General Coun-sel failed to establish a prima facie case of discrimi-nation with regard to the discharges of employeesBankston, Crews, Everett, and McConnell. TheCharging Party has excepted to this finding. As-suming that the General Counsel did establish aprima facie case, we agree with the judge, that atthe time of the discharges, and at all times material,the Respondent had an honest belief that each ofthese employees engaged in serious strike miscon-duct. We also agree with the judge that the Charg-284 NLRB No. 2 U. S GYPSUM5ing Party and the General Counsel failed to carrythe burden that then shifted back to them-theburden of showing that the employees did not infact engage in such misconduct. Accordingly, weadopt the judge's finding that the Respondent didnot violate Section 8(a)(3) and (1) by dischargingthese employees. Rubin Bras Footwear, 99 NLRB610, 611 (1952).ORDERThe recommended Order of the administrativelaw judge is adopted, the complaint in Cases 8-CA-15043--3, 8-CA-15043-4, and 8-CA-15502 isdismissed and the settlement agreement in Cases 8-CA-14365, 8-CA-14578, 8-CA-14869, 8-CA-15043, and 8-CA-15043-2 is reinstated.Kathy A. Wireman and Frank D. Motil Esqs., for theGeneral Counsel.John A. McDonald and Thomas G. Cline, Esqs. (Keck,Mahin & Cate), of Chicago, Illinois, for the Respond-ent.Richard F. Rice, Esq., of Kettering, Ohio, for the Charg-ing Party.DECISIONSTATEMENT OF THE CASERICHARD L. DENISON, Administrative Law Judge.This case was heard at Youngstown, Ohio, on July 26,August 31, September 1, and November 15-18, 1982; andJanuary 10-13, 1983. The initial charge in the series com-prising this matter, Case 8-CA-14365, filed November 5,1980, alleged violations of Section 8(a)(1) and (5) of theAct. Subsequent charges alleged further violations ofSection 8(a)(1), (3), and (5) of the Act.' The amendedconsolidated complaint, as further amended at the hear-ing, basically alleges that the Respondent engaged in sur-face bargaining with the Charging Party, including anumber of specific acts of interrogation and alleged bad-faith bargaining, which conduct allegedly caused and/orprolonged an unfair labor practice strike of Respondent'sbargaining unit employees. At the conclusion of thestrike the Respondent allegedly unlawfully declined toreinstate a large number of replaced strikers, and dis-charged four striking employees, allegedly for strike mis-conduct.The Respondent's answer, as amended, denies the alle-gations of unfair labor practices alleged in the complaint.On the record in the case, including my consideration ofthe briefs and observation of the witnesses, I make thefollowing1 The filing dates and substance of these charges are detailed in sec IVof this decision.FINDINGS OF FACTI. JURISDICTIONBased on the allegations of paragraphs 2 and 3 of theamended consolidated complaint, as amended, admittedby paragraphs 2 and 3 of the answer, I find that the Re-spondent is, and has been at all times material, an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.IL LABOR ORGANIZATIONBased on the allegations of paragraph 4 of the amend-ed consolidated complaint, as amended, admitted byparagraph 4 of the answer, I fmd that the ChargingParty Uni9ns are each labor organizations within themeaning of Section 2(5) of the Act.III. INTRODUCTIONThe Respondent is a large Delaware corporation withplants in various States of the United States. At Warren,Ohio, the only plant involved in this proceeding, theCompany is engaged in the manufacture and distributionof building materials and expanded metal products. TheRespondent and the Charging Party have had a continu-ous collective-bargaining relationship covering theWarren production and maintenance employees since theUnions' certification on November 16, 1964.2 The mostrecent contract was in effect from November 1, 1978,until October 31, 1980. By letter dated August 1, 1980,addressed to Works Manager John H. Daugherty, Pat-rick Kearney, the Unions' International representativefor servicing the Warren contract, notified the Company,as required by Section 8(d), of the Unions' intent to ne-gotiate a new labor agreement. Kearney requested thecommencement of negotiations at any time after August31, 1980. Likewise on August 1, 1980, the Unions sentthe required 60-day notice to the Federal Mediation andConciliation Service. Negotiations began on September24, 1980. Kearney and Daugherty were the principalspokesmen for their respective sides. Kearney testifiedthat his prior relationship with the Company had beenfairly smooth, and that the 1978 negotiations had takenonly five meetings to arrive at an agreement. The 1980negotiations, however, continued for 17 bargaining ses-sions between September 24, 1980, and January 21, 1982.Twelve of those meetings occurred before the strike thatbegan at 11:30 a.m., June 3, 1981. During the strike theCompany replaced the striking employees. The strikeended when the Unions made an unconditional offer toreturn to work December 8, 1981.2 The collective-bargaining unit isAll production and mamtenance employees at the Warren, Ohioplant, excluding all office clerical employees, guards, professionalemployees, the Works Manager, superintendents, foremen, head ma-chinist, head mechanics and all other supervisors as defined in theAct. 6DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIV. THE GENERAL COUNSEL'S RECISION OF THESETTLEMENT AGREEMENTIt is necessary to the proper analysis of the events sur-rounding the General Counsel's action with respect tothe unilateral settlement agreement approved by Region-al Director Bernard Levine on November 22, 1981, andthe proper application of the law to these events, thatthe relevant circumstances be set forth chronologically inconsiderable detail.Thus, as early as November 5, 1980, the Unions filedthe initial charge in this series, Case 8-CA-14365, alleg-ing violations of Section 8(a)(1) and (5) of the Act, inthat "since on or about October 6, 1980, and at all timesthereafter [the Company] has refused to bargain collec-tively with [the Union] in respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment by refusing to supply upon. . . request. . .job descriptions of all classifications covered by the col-lective-bargaining agreement." This charge also con-tained a specific 8(a)(1) allegation relating to alleged con-duct by the Employer's representatives in October 1980.On January 29, 1981, the Unions filed a charge in Case8-CA-14578, another 8(a)(1) and (5) charge, allegingthat on and after December 5, 1980, the Company re-fused to bargain with the Unions by "changing the pro-cedure of permitting a representative of the local unionto collect union dues in the plant, by altering the griev-ance procedure, by refusing to permit the Unions to postnotices on its bulletin board, and by refusing to permit arepresentative of Local 727 to collect dues from mem-bers of the Union in a non-working area of the plant."On February 27, 1981, the Regional Director issued acomplaint in Cases 8-CA-14365 and 8-CA-14578, alleg-ing violations of Section 8(a)(1) and (5) of the Act. Thecomplaint alleged that during October 1980, SupervisorEdward Booth interrogated employees, solicited griev-ances from them, and/or impliedly promised them un-specified benefits in violation of Section 8(a)(1); and thatsince about December 11, 1980, the Company had madethe unilateral changes referred to by the Unions in Case8-CA-14578, as set forth above.On March 6, 1981, the Regional Director dismissedCase 8-RM-832, in which the Company had pursued itsexpressed doubt of the Unions' majority status, and, as aresult of that action, beginning about March 8, 1981,dues collection, bulletin board use, and grievance proc-essing was once again resumed in accordance with theprovisions of the expired contract. These procedures re-sumed while the Employer's request for review of Case8-RM-832, denied by the Board on April 27, 1981, wasstill pending.On May 21, 1981, the Unions filed a charge in Case 8-CA-l4869, another 8(a)(1) and (5) charge, alleging thatsince about May 12, 1981, the Company refused to bar-gain with the Unions by failing and refusing to agree tounconditionally recognize the Unions, and by failing andrefusing to agree to an unconditional recognition clause.On July 24, 1981, the Union filed a charge in Case 8-CA-l5043, an 8(a)(1) charge, alleging that, since aboutJuly 17, 1981, company supervisors solicited employeesto return to work from the strike by promising them ben-efits and by photographing employees engaged in lawfulpicketing.On September 14, 1981, the Unions filed a charge inCase 8-CA-15043-2, a further 8(a)(1) and (5) charge, al-leging "At all times material and particularly, since June3, 1981 [the Company] has refused to bargain collective-ly with the Unions. . . in that it has refused to confer ingood faith with the above-named labor organizations fora new collective-bargaining agreement." Thus, as earlyas September 14, 1981, the Regional Office had before itan overall bad-faith bargaining charge, which specificallyrequired it, as a part of the Regional Office's investiga-tive process, to inquire in detail into every aspect of thebargaining between the Company and the Unions. Nev-ertheless, although an extensive investigation of this andall other charges filed by the Unions was conducted, nocomplaint alleging a lack of intention to reach an agree-ment in bargaining, otherwise known as overall bad-faithbargaining or "surface" bargaining, was issued prior tothe settlement of this matter, as discussed hereafter.On September 22, 1981, the Regional Director issuedan order consolidating cases, second amended consolidat-ed complaint, and notice of consolidated hearing in Cases8-CA-14365, 8-CA-14578, 8-CA-14869, and 8-CA-15043. In addition to reiterating the allegations of theprevious complaint, this document added, additional8(a)(1) allegations concerning alleged conduct by Super-visors James Sylvester and Donald C. Eschler in June,July, and August 1981, by allegedly soliciting strikingemployees to return to work by promises of benefits andthreats of loss of employment. The complaint also addeda specific 8(a)(5) allegation to the effect that the Compa-ny unlawfully bargained to impasse about May 20, 1981,concerning its proposed recognition clause conditionedon the continued certification of the Unions as collective-bargaining agent, notwithstanding the fact that on March6, 1981, the Regional Director had dismissed Case 8-RM-832.On October 23, 1981, the Unions filed a charge inCase 8-CA-15043-3, an 8(a)(1), (3), and (5) charge, al-leging that since about July 1, 1981, the Company re-fused to bargain with the Unions by unilaterally chang-ing the lunch period and break periods of its employees.The charge also contained the specific allegation that"since on or 'about June 3, 1981 . . . the employees haveengaged in a strike . . . caused and prolonged by theemployer's commission of unfair labor practices." Thus,it is clear that, at least by this point, the Unions wereclaiming that the June 3 strike was an unfair labor prac-tice strike.Meanwhile, during the period June through October1981, the Company had filed a series of charges againstthe Unions claiming strike misconduct by agents of theUnions. On November 13, 1981, the Regional Directorissued a second amended consolidated complaint in Cases8-CB-4497, 8-CB-4547, and 8-CB-4497-4, which con-tamed 31 separate allegations of alleged strike miscon-duct by agents of the Unions, including Local 727 VicePresident David Everett and striking employee-picketsWalter McConnell, John Bankston, and Wally Crews. U.S. GYPSUM7These cases were subsequently settled unilaterally despitethe Company's objection.On November 27, 1981, Regional Director Levine ap-proved a unilateral settlement agreement in Cases 8-CA-14365, 8-CA-14578, 8-CA-14869, 8-CA-15043, and 8-CA.-15043-2 (the overall bad-faith bargaining charge),over the Unions' objections. The parties were notified ofhis action by a letter dated November 30, 1981. TheUnions appealed the Regional Director's approval of thesettlement agreement to the General Counsel as providedin Sections 101.9(c)(2) and 102.19(c) of the NationalLabor Relations Board's Rules and Regulations.On December 7, 1981, picketing ceased, and on De-cember 8, 1981, by letter, the Unions unconditionally of-fered to return to work immediatelyOn December 9, 1981, the Company sent a telegram tothe Unions and the affected employees stating that DavidEverett, Walter McConnell, John Bankston, and WallyCrews had been discharged for strike misconduct. OnDecember 16, 1981, the Unions filed a charge in Case 8-CA-15043-4, alleging that the Company violated Section8(a)(1) and (3) of the Act by refusing to reinstate imme-diately the alleged unfair labor practice strikers, and bydischarging Everett, McConnell, Bankston, and Crews.On December 23, 1981, the Unions appealed the approv-al of the settlement.On December 31, 1981, the Regional Director issued aseparate complaint and notice of hearing in Case 8-CA-15043-3, alleging that the Employer violated Section8(a)(1) and (5) of the Act in July 1981, by extending theshift hours of employees who were working during thestrike without prior notice to or bargaining with theUnions.On January 20, 1982, the Unions' appeal of the settle-ment was denied on behalf of the General Counsel in aletter from the Acting Director of the Office of Appeals,which states, in relevant part, "Under all the circum-stances and noting that the Regional Director has not, atthis time, determined that the strike engaged in by theemployees prior to the approval of the settlement agree-ment was an unfair labor practice strike, it was conclud-ed that the settlement agreement and notice provides acomplete remedy for the violations for which reliefcould be achieved by going to trial; thus, the undertak-ings contained therein effectuate the purposes and poli-cies of the Act." Thus, the Office of the General Counselwas fully aware of the existence of the strike issue at thetime the appeal was denied, and acted in the light of thatknowledge.Over a month later, on February 22, 1982, the GeneralCounsel, by letter signed by the Acting Director of theOffice of Appeals, rescinded his decision of January 20.The letter stated, "We have reconsidered sua sponte ourJanuary 20, 1982, decision denying your appeal in theabove matters and have concluded that our decision waserroneous, since there had been no determination madeprior to the Regional Director's approval of the settle-ment agreement resolving the status of the employeeswho allegedly struck in protest of the unfair labor prac-tices that were settled. Accordingly, our prior decision isrescinded, your appeal is sustained, and the case is re-manded to the Regional Director for such determinationand inclusion in any settlement agreement for provisionsfor reinstatement of the strikers if it is determined theyare ULP strikers."On February 4, 1982, the Unions filed a charge in Case8-CA-15502, an 8(a)(1) and (3) charge, alleging thatsince about November 27, 1981, the Respondent refusedto return Virgil Galbincea to work from sick leave be-cause of his membership in and activities on behalf of theUnions.On March 26, 1982, the Acting Regional Directorissued an order consolidating cases, amended consolidat-ed complaint, and notice of consolidated hearing in Cases8-CA-14365, 8-CA-14578, 8-CA-14869, 8-CA-15043,8-CA-15043-2, 8-CA-15043-3, 8-CA-15043-4, and 8-CA-15502, alleging violations of Section 8(a)(1), (3), and(5) of the Act. In addition to repeating the unfair laborpractice allegations in previous complaints, this docu-ment alleges limited specific violations of Section 8(a)(1)and (5), which allegedly occurred at the bargaining tableduring the period covered by the settlement agreement.Thus, the complaint alleged that the Respondent's chiefnegotiator impliedly threatened employees to refuse tobargain with the Unions about April 21, 1981, and onAugust 5, 1981, rejected the Unions' written proposalwithout either reading or reviewing it. The amendedconsolidated complaint also recites certain circumstancessurrounding Regional Director Levine's approval of thesettlement, its appeal by the Unions, the denial of thatappeal by the General Counsel, and his subsequent suasponte abrogation of the settlement commitment. Finally,the amended consolidated complaint alleges for the firsttime that the strike of Respondent's unit employees wascaused by and/or prolonged by the unfair labor practicesof the Respondent, recites the names of the replacedstrikers who allegedly unconditionally offered to returnto work, together with those who allegedly were refusedreinstatement about December 9, 1981, and alleges thatJohn Bankston, Wally Crews, David Everett, and WalterMcConnell were discriminatorily discharged about De-cember 9, 1981, in violation of Section 8(a)(1) and (3) ofthe Act.At the outset of the trial of this matter on July 26,1982, approximately a year and a half after the issuanceof the first of a series of 8(a)(5) complaints, the GeneralCounsel revealed for the first time an intention to add aspecific surface bargaining allegation to the complaint,and amended the complaint accordingly. Counsel for Re-spondent, having strenuously objected to the amendment,moved for a continuance on the grounds that the amend-ment greatly increased the scope of his necessary trialpreparation, which was further exacerbated by the Gen-eral Counsel's having withdrawn, immediately before thehearing, from 10 stipulations that would have renderedcertain additional trial preparation unnecessary. TheGeneral Counsel objected to the granting of a continu-ance. The General Counsel conceded that the charge inCase 8-CA-15043-2, a charge filed September 14, 1981,and included within the scope of the settlement agree- 8DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDment, was a surface bargaining charge.3 Against thisbackdrop, the General Counsel then made the rather re-markable statement that it was not until July 23, 1982,the Friday afternoon before the commencement of thehearing, that he first discovered the Respondent hadbeen engaging in surface bargaining. The Respondent'smotion for a continuance was granted.During the interim period, on August 10, 1982, coun-sel for the Respondent filed a written motion to dismissparagraph 23(d) of the amended consolidated complaint,the surface bargaining amendment. The ground advancedfor this motion was that the charge in Case 8-CA-15043-2, as the only charge that specifically alleges sur-face bargaining, was filed on September 14, 1981, andthe General Counsel's amendment, counsel for Respond-ent argued, accuses the Company of bad-faith bargainingbeyond the 6-month statute of limitations period pre-scribed in Section 10(b) of the Act by including bargain-ing conduct approximately 6 months beyond March 14,1981.On the resumption of the hearing on August 31, 1982,I heard opening statements from each of the parties. TheGeneral Counsel's opening statement chronologicallyoutlined most of the significant events that had occurredin this consolidated proceeding, including those de-scribed above. In his presentation, the General Counseldiscussed at length the circumstances leading to the ac-ceptance of the settlement agreement, which she statedcovered all cases up through the surface bargainingcharge, Case 8-CA-15043-2.4 Accordingly, the remain-ing postsettlement issues are contained in Cases 8-CA-15043-3, 8-CA-15043-4, and 8-CA-15502 (i.e• the al-leged change in the lunch period and breaks, the dis-charge of the four striking employees for alleged strikemisconduct, and the subsidiary issue of whether the Re-spondent unlawfully refused to return the replaced strik-ers to work as unfair labor practice strikers following thestrike.5 Following the Charging Party's opening state-ment in support of the General Counsel's position, theRespondent moved to dismiss all complaint allegationspreceding the settlement. I then heard oral argument onthis motion and the Respondent's August 10 writtenmotion to dismiss the surface bargaining amendment. Atthe conclusion of oral argument, I deferred ruling onthese motions until all the evidence had been heard onthe alleged change in the lunch period and breaks andthe discharge of the four employee strikers, because theoutcome of those issues would determine whether post-settlement unfair labor practices existed that would justi-fy the setting aside of the settlement agreement, and thedependent issue of whether the replaced strikers shouldhave been returned to work as unfair labor practice strik-ers.3 Indeed, Union Representative Patrick Kearney testified that when hefiled the charge in Case 8-CA-15043-2 he understood he was filing asurface bargaining charge4 Tr 57-585 The charge in Case 8-CA-15502 concerning Virgil Galbincea, al-though filed separately, falls within the last of these three categories. Theonly reference to Galbincea in the complaint is that his name appearsamong the list of replaced strikers who were not returned to work Noevidence concerning Galbmcea's particular circumstances was presentedduring the entire course of the hearingIn a response to a question by counsel for the Charg-ing Party, I stated that following the presentation of allthe evidence on the two alleged postsettlement unfairlabor practices, I would consider the likelihood of theexistence of postsettlement violations, and rule concern-ing whether the posture of the case warranted proceed-ing to hearing the vast amount of evidence remaining onthe presettlement issues, or whether to adjourn the hear-ing for briefs before ruling on the postsettlement portionor issuing a decision on that portion, thereby possiblyrendering further proceedings unnecessary.6 The Gener-al Counsel objected to this proposed procedure andmoved to be permitted to make a witness-by-witnessoffer of proof detailing the entire presettlement case. Idenied the motion as an effort to circumvent the proce-dure I had announced I intended to follow in order toeconomically and expeditiously determine the probablemerit of the threshold issues. Subsequently, before thetaking of testimony concerning all the presettlementissues could be completed, on September 23, 1982, theGeneral Counsel filed with the Board a request for spe-cial permission to appeal, interim appeal, and memoran-dum in support of interim appeal. In that document theGeneral Counsel represented to the Board, inter alia, thatI had refused to hear the General Counsel's evidenceconcerning the issues covered by the settlement agree-ment. The General Counsel asked the Board to reversethe ruling she claimed that I had made, and to direct meto hear and admit all evidence pertaining to both presett-lenient and postsettlement conduct or, in the alternative,direct me to accept "any offers of proof as to the evi-6 The procedure that I invoked is a commonly utilized method, ap-proved by the Board, of eliminating possible unnecessary costs and delayby first determining the probable merit of the essential elements of thecase One such example is to be found in Tappan Co, 254 NLRB 656,657-658 at fn 5 (1981), in which the Board adopted the administrativelaw judge's rulings, among which was a ruling that precluded the partiesfrom litigating those allegations covered by a settlement agreement untilsuch time and only if It was determined that a basis existed to warrantvacating and setting aside the settlement agreement. The judge, withBoard approval, proceeded to find that the respondent did not violateSec. 8(a)(1) of the Act regarding those allegations pertaining to conductsubsequent to the settlement, and therefore found no basis had beenshown or existed to warrant setting aside the settlement agreement, andconsequently found that the allegations contained in the amended consoli-dated complaint covered by the terms of the settlement were precludedfrom being litigatedSee also Ann 's-Schneider Bakery, 259 NLRB 1151, 1152, 1160 (1982) Inthis case an initial series of charges that had been settled were set asideby the Regional Director following the filing of postsettlement charges,and a consolidated complaint was issued alleging violations of Sec.8(a)(1), (3), (4), and (5). In her decision, the administrative law judge spe-cifically stated, "I will consider first the General Counsel's allegationsthat Respondent engaged in unfair labor practices after the execution ofthe settlement agreement, since a Finding of failure to comply with thesettlement agreement or of postsettlement violation is a prerequisite to afinding of violation based on presettlement conduct Interstate PaperSupply Company, 251 NLRB 1423 (1980) " At the conclusion of her deci-sion the judge concluded that since no unfair labor practices were com-mitted by the respondent after the execution of the settlement agreement,the Regional Director had no grounds for setting the settlement agree-ment aside. She then recommended that the settlement agreement be rein-stated, and found that it was "therefore unnecessary to make any findingsconcerning the alleged unfair labor practices predating the settlementagreement." Delver Concentrator Ca, 253 NLRB 358 (1980), The Boardadopted her recommendation and agreed that there was no remainmgbasis for a violation of Sec. 8(a)(5) in the issuance of a bargaining order U.S. GYPSUM9dence in said cases." Counsel for the Charging Partyfiled a memorandum in support of the General Counsel'sinterim appeal, and counsel for the Respondent filed areply in opposition. On November 4, 1982, the Boardgranted the General Counsel's request for special permis-sion to appeal "to the extent consistent herewith." I wasdirected to permit the introduction of all evidence relat-ing to all the consolidated cases set for hearing. TheBoard emphasized, however, that this ruling was withoutprejudice to the right of any party to contest the validityof the determination to set aside the settlement agree-ment. Member Hunter dissented. Following the conclu-sion of the hearing, all parties filed briefs. In their briefcounsel for the Respondent, inter alia, renewed the mo-tions to dismiss, including those relating to Respondent'sposition that the settlement agreement was improperlyset aside by the General Counsel, and should be reinstat-ed and enforced.Respondent moves to dismiss paragraph 23(d) of theamended consolidated complaint, the surface bargainingamendment. Respondent argues that because the chargein Case 8-CA-15043-2, the only surface bargainingcharge, was filed September 14, 1981, there is no chargeto support any claim that Respondent's bargaining beforeMarch 14, 1981 is part of an unlawful course of conduct.The General Counsel argues, however, that the bargain-ing between September 24, 1980, and the 10(b) date ofMarch 14, 1981 in Case 8-CA-15043-2 is covered by theprevious 8(a)(5) charges, the first of which was Case 8-CA-14365, filed on November 5, 1980. I agree. TheBoard has long held that the requirement that an unfairlabor practice proceeding be based on a charge filedwithin the 10(b) period is satisfied where the subject ofthe inquiry sufficiently related to a charge filed withinthat period. The cases cited by the Respondent in sup-port of its position are instances where the allegationscompared were completely different and unrelated. Thecircumstances in this area of the instant case are other-wise. The charge in Case 8-CA-14365 concerns an al-leged refusal to furnish information concerning job de-scriptions. Likewise, the charge in Case 8-CA-14869,filed May 21, 1981, is an 8(a)(5) charge concerning thebargaining over the conditional recognition clause. Bothof these charges antedate Case 8-CA-15043-2 and aredirectly related to the surface bargaining allegation,indeed, they are an integral part of that allegation and, assuch, bring the Respondent's pre-March 14, 1981 bar-gaining within the limitations period of Section 10(b) ofthe Act. Respondent's motion to dismiss paragraph 23(d)of the amended consolidated complaint on the groundthat it includes alleged unfair labor practices outside the10(b) period is denied.Respondent also renews its oral motion to dismiss allthe complaint allegations preceding the settlement, whichaccording to the General Counsel included Cases 8-CA-14365, 8-CA-14578, 8-CA-14869, 8-CA-15043, and 8-CA-15043-2. Counsel for Respondent contends that theGeneral Counsel acted improperly in abrogating the set-tlement agreement, which Respondent maintains shouldbe reinstated and processed. Respondent further arguesthat the settlement agreement may be set aside and unfairlabor practices found based on presettlement conductonly if there has been a breach of the settlement agree-ment either by a failure of the Respondent to comply orsubsequent unfair labor practices. Logic and the weightof authority support the Respondent's position.Section 3(d) of the Act provides, in pertinent part:The General Counsel of the Board shall exercisegeneral supervision over all attorneys employed bythe Board (other than Trial Examiners and legal as-sistants to Board Members) and over the officersand employees in the Regional Offices. He shallhave final authority, on behalf of the Board, in re-spect of the investigation of charges and issuance ofcomplaints under Section 10, and in respect of theprosecution of such complaints before the Board,and shall have such other duties as the Board mayprescribe or as may be provided by law.Accordingly, the Board has held that by reason of Sec-tion 3(d), "The General Counsel has virtual unlimiteddiscretion to proceed in such timely filed charges as hedeems fit and, in the absence of a showing of abuse ofdiscretion the Board will not interfere with the GeneralCounsel's exercise thereof." California Pacific Signs, 233NLRB 450, 451 (1977).7 I find that the General Counselabused his discretion by abrogating the settlement con-trary to the clear intent of Section 102.19(c) of the Rulesand Regulations of the Board.The informal settlement agreement contained, interalia, provisions requiring the posting of an attachednotice, the charged party to comply with its terms, andthe following clauses:REFUSAL TO ISSUE COMPLAINT-Ill the event theCharging Party fails or refuses to become a party tothis Agreement, and if in the Regional Director'sdiscretion it will effectuate the policies of the Na-tional Labor Relations Act, the Regional Directorshall decline to issue a Complaint herein (or a newComplaint if one has been withdrawn pursuant tothe terms of this Agreement), and this Agreementshall be between the Charged Party and the under-signed Regional Director. A review of such actionmay be obtained pursuant to Section 102.19 of theRules and Regulations of the Board if a request for7 The following cases cited by the Charging Party are inapplicable forthe reasons set forth below Silver Bakery, 150 NLRB 421 (1964), wasoverruled by the Board in Winer Motors, 265 NLRB 1457 (1982) HaroweServo Controls, 250 NLRB 958, 963 (1980), concerns the General Coun-sel's refusal to proceed on charges he deems not to have merit In CentralEnterprises, 239 NLRB 1270, 1271 (1979), the General Counsel extendedthe time period for filing an appeal from the Regional Director's refusalto issue a complaint Russell Coal & Clay Co, 165 NLRB 978 (1967), is asituation in which the union's appeal of the Regional Director's dismissalof a charge was reinstated when the appeal was timely sent but nottimely received In Baltimore Transit Co, 140 F 2d 51 (4th Cir. 1944), theBoard decided it had no jurisdiction over the transit industry, and whenthe Supreme Court decided otherwise in other cases the circuit courtheld that the Board was not estopped in reactivating the charge and issu-ing complaint In Sehg Mfg. Co., 79 NLRB 1144 (1948), the settlementagreement specifically provided that it was null and void if the Boardfaded to approve it, and the Board never at any time gave its approval.Central Enterprises, 239 NLRB 1270 (1979), deals with the Regional Di-rector's revocation of his earlier decision not to issue a complaint, basedon the General Counsels consideration of an appeal not timely filed 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsame is filed within 10 days thereof. This Agree-ment is contingent upon the General Counsel sus-taining the Regional Director's action in the eventof a review. Approval of this Agreement by the Re-gional Director shall constitute withdrawal of anyComplaint(s) and Notice of Hearing heretoforeissued in this case.PERFoRmANCE•Performance by the ChargedParty with the terms and provisions of this Agree-ment shall commence immediately after the Agree-ment is approved by the Regional Director, or, ifthe Charging Party does not enter into this Agree-ment, performance shall commence immediatelyupon receipt by the Charged Party of advice thatno review has been requested or that the GeneralCounsel has sustained the Regional Director.NOTIFICATION OF COMPLIANCE•The undersignedparties to this Agreement will each notify the Re-gional Director in writing what steps the ChargedParty has taken to comply herewith. Such notifica-tion shall be given within 5 days, and again after 60days, from the date of the approval of this Agree-ment In the event the Charging Party does notenter into this Agreement, initial notice shall begiven within 5 days after notification from the Re-gional Director that no review has been requestedor that the General Counsel has sustained the Re-gional Director. Contingent upon compliance withthe terms and provisions hereof, no further actionshall be taken in this case.The execution of this Agreement does not consti-tute an admission that the Charged Party has vio-lated the Act, as amended.On November 16 the Region sent the proposed settle-ment to the parties. On November 20, 1981, the Charg-ing Party objected to the settlement not containing pro-visions dealing with the strike, and did not join in thesettlement. The Regional Director nevertheless approvedthe agreement unilaterally on November 27, 1981. TheUnions appealed pursuant to the provisions of the agree-ment and Section 101.9(c)(2) and 102.19 of the Board'sRules and Regulations. By letter dated January 20, theGeneral Counsel sustained the Regional Director's ap-proval of the settlement, and acknowledging the Unions'claim that the strike was not provided for, neverthelessstated:.† . it was concluded that the settlement agreementand notice provides a complete remedy for which arelief could be achieved by going to trial; thus theundertakings contained therein effectuate the pur-poses and policies of the Act.Section 102.19(c) provides:(c) The General Counsel may sustain the Region-al Director's refusal to issue or reissue a complaint,stating the grounds of his affirmance, or may directthe Regional Director to take further action; theGeneral Counsel's decision shall be served on allthe parties. A motion for reconsideration of the de-cision must be filed within 10 days of service of thedecision, except as hereinafter provided, and shallstate with particularity the error requiring reconsid-eration. A motion for reconsideration based uponnewly discovered evidence which has become avail-able only since the decision on appeal shall be filedpromptly on discovery of such evidence Motionsfor reconsideration of a decision previously recon-sidered will not be entertained, except in unusualsituations where the moving party can establish thatnew evidence has been discovered which could nothave been discovered by diligent inquiry prior tothe first reconsideration.The Unions did not file any motion for reconsiderationunder the Board's rules, within the 10-day limit or at anyother time. Meanwhile, the sustaining of the RegionalDirector's approval of the agreement was, under thewording of the performance clause, supposed to "imme-diately" trigger performance of the agreement's terms bythe charged party. This never occurred because, as theGeneral Counsel specifically conceded, the notices andother materials Respondent needed to comply with itssettlement obligation were withheld and were "sitting ona table in my office." They remained there for over amonth, and thus the Respondent was actively preventedfrom complying with the terms of the agreement. Thenon February 22, by letter, the General Counsel "recon-sidered sua sponte" the denial of the Unions' appeal andreneged on what was by this time a binding settlementcommitment. I find that the General Counsel's sunsponte reconsideration and his representatives' subse-quent action denied the Respondent due process of lawand prejudiced the Respondent by wrongfully compel-ling Respondent to pursue protracted and expensive liti-gation that, by entering into the settlement, it sought toavoid. Section 102.19(c) specifically provides a 10-dayperiod in which an aggrieved party may seek reconsider-ation of the General Counsel's action. No such relief wassought. The clear intent of this provision is to bring thematter under review to an end, after allowing the partydenied relief one last chance to convince the GeneralCounsel. Any other interpretation of the reconsiderationclause of Section 102.19(c) renders it a nullity, includingthe concept of sun sponte reconsideration, which is com-pletely outside the scope of the rule. I am persuaded thatthe Board did not intend this portion of the rule to be soconstrued. Cf. Forrest Industries, 168 NLRB 732 (1967).Otherwise the clause would have been either omitted al-together, or provisions for further reconsideration wouldhave been specifically included. Thus, by acting outsidethe scope of Section 102.19(c) of the Board's Rules, andin direct contravention of its wording and intent, theGeneral Counsel committed an abuse of discretion.8 His8 The Board has often observed, particularly in recent years in thelight of its ever-mcreasing caseload, that the Agency's extensive programto encourage settlements has become not only highly desirable, but alsoessential to the effective administration of the Act Thus, the Board'smost recently printed annual report, 1981, shows that 82 2 percent of theunfair labor practice cases, determined to have merit by the GeneralCounsel and his representatives, were settled by the Regional Offices.Continued U.S, - GYPSUM Š11action in abrogating the settlement is, therefore, a nullity,and the settlement must be reinstated to stand unless viti-ated by failure to comply or by subsequent unfair laborpractices that warrant setting it aside. Cf. United DairyCo., 146 NLRB 187 (1964); Hollywood Roosevelt HotelCo., 235 NLRB 1397 (1978).Attendant to my finding that the General Counsel im-properly abrogated the settlement agreement in thismatter is a consideration of the effect of that settlementon this proceeding. The law is clearly stated in the fol-lowing leading cases.9Roadway Express, 254 NLRB 668 (1981), was a con-solidated CA-CB proceeding against both the respondentcompany and the union. An all-party settlement wasreached after issuance of complaint, but prior to thehearing. Then the union announced its intention not tocomply with the settlement agreement. The respondentcompany, however, never refused to comply with theagreement and maintained its position that at all times itWas willing to comply fully. Nevertheless, the RegionalDirector set aside the settlement and proceeded to hear-ing. The administrative law judge found violationsagainst both respondents. The Board reversed the judgeinsofar as violations were found against the respondentcompany. In noting that the settlement agreement wasset aside through no fault of respondent Roadway andthat no subsequent unfair labor practices were alleged,the Board stated:Absent an effective settlement program the Agency's processes wouldsoon drown in a sea of litigation. It is, therefore, imperative that thepublic have confidence that the settlement commitments made by theGeneral Counsel and his agents, the Regional Directors. Such confidenceis built on fairness in the administration of the settlement program, notonly toward individuals and labor organizations, but to employers largeand small as well Moreover, it is just as important to be perceived to befair as it is to practice fairness. Central to this critical perception is aparty's ability to rely, absent violation of the agreements' terms, on thesteadfastness of settlement agreements, albeit unilateral, once the appealprocess spelled out in the Board's Rules and Regulations is at an end Inthis respect, to say the least, the ambivalent conduct of the GeneralCounsel and his subordinates throughout this matter leaves something tobe desired, and should not serve as a model for future emulation. Thosewho might be prone to criticize this conclusion would do well to objec-tively consider how they would have viewed the dependability of theAgency's settlement process (and assessed their future willingness toenter into Board settlements) if what has happened to the Respondentduring the course of this proceeding had instead happened to them. Be-cause no inference of guilt attaches from a charged party's entering into asettlement agreement (which in this instance, in addition, contained anonadmission clause), the Respondent has been greatly prejudiced by therisk it was forced to assume by the settlement's abrogation under the cir-cumstances presented, not to mention the time and expense of litigation.9 Fn 17 of the General Counsel's brief cites the case of Fox River Pat-tern, 199 NLRB 68 (1972). However, Fox River is distinguishable in atleast two significant respects First, neither the General Counsel nor theBoard ever passed on the settlement agreement therein Second, the cen-tral issue in the case was the existence or absence of a question concern-ing representation, which remained unresolved by reason of the Board'saction Thus, the settlement agreement failed of its purpose. In the instantcase the purpose of the settlement agreement is to resolve the unfair laborpractice charges within its scope. It achieves this purpose. A resolutionof the status of the strike is not the purpose of the agreement because thestatus of the strike is not itself an unfair labor practice, but merely a re-sulting conclusion entirely dependent on a finding concerning the unfairlabor practices Moreover, in his letter denying the Unions' appeal, theGeneral Counsel specifically fonnd that the Regional Director's approvalof the settlement effectuated the purposes of the Act."It is well-established that an unfair labor practicewill not be found based on presettlement conductunless there has been a failure to comply with thesettlement agreement, or subsequent unfair laborpractices have been committed." [Citing InterstatePaper Supply Co., 251 NLRB 1423 fn. 8 (1980).]Indeed, "[T]here is no question that a Regional Di-rector may not set aside a settlement agreement andissue a formal complaint unless the charged partyhas failed to comply with its terms or committedfurther unfair labor practices." [Citing Bingham-Wil-liamette Co., 199 NLRB 1280, 1281 (1972).] In theinstant case, the General Counsel neither contendsthat Respondent Roadway has refused to complywith the settlement agreement nor alleges any sub-sequent unfair labor practices. Accordingly, weshall dismiss the complaint in Case 15-CA-6974,and reinstate settlement agreement approved by theActing Regional Director for Region 15 on Febru-ary 7, 1979.In Jackson Mfg. Co., 129 NLRB 460 (1960), the com-plaint alleged violations of Section 8(a)(1), (3), and (5).Involved were allegations of a refusal to bargain duringnegotiations and an alleged unfair labor practice strike.The initial unfair labor practices occurred in 1957. Thestrike began September 26, 1957, and ended in June 1958.Thereafter, the Regional Director approved a settlementagreement on June 13, 1958, which was signed by the re-spondent but rejected by the union. The union did notappeal the settlement under Section 102.19 of the Board'sRules and Regulations. The Regional Director approvedthe settlement with knowledge of the end of the strike.On June 20 the respondent refused to bargain with theunion on the basis of a lack of a majority because theunion's support had been replaced as economic strikers.The respondent complied with the settlement, and onOctober 14, 1958, the Regional Director gave writtennotice to the parties of the effectuation of complianceand the closing of the case based on continued observ-ance of the terms of the settlement. About 2 weeks laterthe union filed further charges alleging violations of Sec-tion 8(a)(1) and (3) based on the respondent's failure toreinstate the replaced strikers and recognize and bargainwith the union, the same events to which the union hadreferred in its letter of June 20, 1958, to the Regional Di-rector. On July 28, 1959, the General Counsel issued acomplaint based on these charges. The complaint allegedincidents of interference, restraint, and coercion of em-ployees prior to June 10, 1958, but did not allege viola-tions of Section 8(a)(3) and (5) during this same period,as originally charged.The trial examiner found that the settlement agree-ments should not be set aside because none of theirterms, which dealt exclusively with the respondent's ob-ligation to refrain from violations of Section 8(a)(1) ofthe Act, were violated by the respondent's subsequentconduct. The trial examiner noted:"It is well established that where, after the execu-tion of a settlement agreement, unfair labor prac-tices occur which violate that agreement, the Board 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwill go behind the agreement and litigate the pre-settlement as well as the postsettlement violations."[Citing Courier Post Publishing Co., 102 NLRB 26,28 (1953).] Explicit in this settled rule is the require-ment that the agreement itself must be violated by sub-sequent unfair labor practices before it would be abro-gated. Consequently, with particular reference tothe agreement here, it must be demonstrated that atsome period following its execution . . . the RegionalDirector . . . uncovered subsequent unfair laborpractices which specifically violate the terms of theagreement. [Emphasis added.]The trial examiner found that because the unfair laborpractices, which were the subject of the settlementagreement, all were specific violations of Section 8(a)(1),the subsequent charges alleging violations of Section8(a)(5), based on a refusal to bargain for lack of a majori-ty, and violations of Section 8(a)(3) for refusing to rein-state the economic strikers, did not violate the settlementagreement. In the words of the trial examiner, "Whollyindependent of my conclusion stated above that theterms of the agreement were not violated by subsequentunfair labor practices, simple justice would seem to dic-tate that parties to a bargain should be required to livewith it."The majority of a three-member panel of the Boardadopted the trial examiner's decision. Members Leedomand Rogers wrote:As we agree with the Trial Examiner that theRespondent did not commit any independent unfairlabor practices after the execution of the settlementagreements, we find, as did the Trial Examiner, thatthe settlement agreements were not breached andthe complaints herein should be dismissed. . . .We cannot agree with our dissenting colleaguethat "these are cases where it is necessary to lookbehind the settlements" because of the Respondent'sundisclosed conduct "on the very eve of affixingtheir signatures to these settlements." The undis-closed conduct on which the dissent relies consistedof the Respondent's refusal on June 10 to reinstatethe strikers, and its failure on that date to recognizethe Union. This conduct, however, did not in itselfconstitute an independent unfair labor practice. In-stead, inasmuch as all the strikers had been replacedprior to their application for reinstatement, suchconduct could be characterized as an unfair laborpractice only if the strike were found to be anunfair labor practice strike. Such a finding would, inturn, require consideration of events which oc-curred during the preceding August, September,and October; and these events are the very onesthat were encompassed in the Union's initial chargeswhich the Regional Director obviously consideredwhen he concluded that the remedial provisions ofthe settlement agreements, sounding in 8(a)(1) andnot in 8(a)(5), were sufficient to effectuate the poli-cies of the Act. Thus, the operative facts whichwould determine whether the Respondent engagedin unfair labor practices at the time the settlementagreements were signed were the very facts ofwhich the Regional Director was necessarily aware,and which he necessarily had considered and evalu-ated.Whether the Regional Director was right orwrong in his evaluation of these facts is, in ouropinion, immaterial in the present posture of thesecases. What is material and controlling is that a dulyexecuted settlement agreement must be honored, if theBoard's settlement procedures have any meaning,unless the respondent's conduct demonstrates that theagreement has failed of its purpose. The Respondent'sconduct here does not so demonstrate. [Emphasisadded.]Sundstrand Castings Co., 209 NLRB 414 (1974), was acase in which the union filed a charge alleging that therespondent company violated Section 8(a)(5) and 8(d) byinstituting an incentive plan, and concerning the discipli-nary action and layoffs arising out of the implementationof the plan. As a result of these events, and allegedlyover unfair labor practices, the employees struck onMarch 27. On May 4, 1972, the case was settled unilater-ally between the Regional Director and the respondentcompany. The union did not appeal the settlement.1•The settlement specifically covered the complaint allega-tions concerning the installment of the incentive plan, alldisciplinary action taken pursuant to it, the recall of em-ployees laid off in anticipation of the plan, and the sus-pension of one other employee. At a bargaining sessionon May 19 the company informed the union of its deci-sion to close the plant. At the final company-union meet-ing on June 29 the union made an unconditional offer toreturn the strikers to work. The employees reported forwork on July 3 and 5, but were not reinstated. The com-pany ceased operations on July 21. On July 27 the unionfiled another charge alleging that the company refused tobargain concerning its decision to close the plant and itsfailure to reinstate the strikers. On September 20 the Re-gional Director issued a complaint on these allegations,and on January 8, 1973, he withdrew his approval of theprior settlement agreement, and issued an amended con-solidated complaint covering all allegations.The trial examiner denied the respondent's motion atthe outset of the hearing to dismiss the complaint basedon the argument that the original case had been settled.The trial examiner heard all the evidence, including thatwith respect to respondent's presettlement conduct, andmade findings thereon. In dismissing the consolidatedcomplaint and reinstating the settlement the Board stated(209 NLRB at 414):1• In the instant case, although the Union appealed, the appeal wasdenied and no motion for reconsideration was filed.The General Counsel also cites the Jackson Mfg. and Sundstrand Cast-ings cases, also discussed above, and distmgmshes them on the basis thatin those cases the respondents had complied with the settlements beforethe approvals of the settlements were withdrawn. In the present case thisdistinction Is a Catch 22, since Respondent was prevented from the imme-diate compliance required by the settlement's terms by the Regional Of-fice's month-long failure to send Respondent the necessary documents. U.S. GYPSUM13We have long followed a policy that settlementagreements will not be set aside absent a breach oftheir provisions or the commission of subsequentunfair labor practices. It is undisputed that Re-spondent fully complied with the terms and condi-tions of the settlement agreement in Case 13-CA-11299. Furthermore, the Administrative Law Judgefound, and we agree, that the Respondent committedno additional unfair labor practices. In these circum-stances the policies of the Act are best effectuatedby reinstatement of the settlement agreement inCase 13-CA-11299. Unlike the Administrative LawJudge, therefore, we find it unnecessary to considerthe matters covered by that settlement agreement and,consequently, we do not adopt his findings with respectto such matters. [Emphasis added.]The General Counsel asserts that by abrogating thesettlement he was simply correcting a mistake.11 This ar-gument has no merit because it is completely contrary tothe undisputed evidence concerning the events that tran-spired at the time of the approval of the settlement andduring the appeal process. There were no circumstancesof which either the Regional Director or the GeneralCounsel were unaware at the time the settlement was ap-proved and the appeal was denied. The Charging Partycandidly acknowledges that, during the period when theRegional Director's approval was pending but not final,it filed its objections to the settlement, which included aspecific objection referring to the alleged unfair laborpractice strike. The Unions had already filed chargeswith the Regional Office, which claimed that the strikewas an unfair labor practice strike. During the period inquestion it filed additional charges reiterating the Unions'contention. Every participant in the settlement was fullyaware of everything that was happening and the implica-tions involved, as the General Counsel's January 20, 1982letter denying the Charging Party's appeal clearlyproves. The decision by the Regional Director and theGeneral Counsel to accept the unilateral settlement was aconscious one from which the General Counsel cannotnow renege simply because it has proved unpopular.The General Counsel's final and alternative argumentis that even if the settlement is upheld all the evidenceconcerning all the presettlement conduct is backgroundevidence of the Respondent's motive for allegedly com-mitting the postsettlement unfair labor practices and, assuch, must be considered in conjunction with the evi-dence specifically relating to these alleged violations.The General Counsel's contention is based on the well-established general principle enunciated in Laborers Local185 (Joseph's Landscaping), 154 NLRB 1384 (1965), thatpresettletnent conduct is admissible to show the motive" The General Counsel cites Stage Employees IATSE Local 659(MPO-TV of Califirilia), 197 NLRB 1187 (1972), in support of his "mis-take theory." However, that case is inapposite because it involved a mis-take in the computation of backpay of which the parties were unaware atthe time the settlement agreement was approved, and therefore the Boardfound there was no meeting of the minds at the time of execution.The Charging Party cites Universal Building Services, 234 NLRB 362(1978), also inapplicable because it concerned a settlement set aside onthe basis of misconduct of which the Regional Director was unaware atthe time he approved the agreementor object of postsettlement conduct. The fallacy in theGeneral Counsel's argument is it ignores the fact thatmotive and object are immaterial to the two postsettle-ment allegations in this case. With respect to four strik-ing employees the issue is simple. It is undisputed thatthe alleged misconduct for which these employees wereterminated immediately after the end of the strike oc-curred in the context of their strike activities. If the fourstrikers committed misconduct sufficient to bar their re-instatement, or if the Respondent had an honest beliefthat they did and acted on that belief, there is no viola-tion of the Act with respect to their discharges. If theconverse is borne out by the record evidence then thefour employees were discharged for protected union andconcerted activity and are entitled to reinstatement in ac-cordance with their rights as economic or unfair laborpractice strikers, whichever may prove to be the case.Therefore, unlike most 8(a)(1) and (3) discharge casesbrought before the Board, motive is totally immaterial tothis particular situation.Concerning the issue of the alleged unilateral changeof breaks and lunch period beginning during the strike,allegedly without advance notice to, or bargaining with,the Unions, the question of the importance of motive haslong since been disposed of as a matter of law. The ap-plicable cases hold that an employer's motive is not anelement essential to a finding that a unilateral change isviolative of Section 8(a)(5). NLRB v. Katz, 369 U.S. 736(1962). Since Katz, the Board and the courts have uni-formly followed this viewpoint. Seafarers Atlantic DistrictLocal 777 (Yellow Cab) v. NLRB, 603 Fid 862, 889(D.C. Cir. 1978); Gulf Coast Automotive Warehouse, 256NLRB 486, 488-489 (1981); Merrill & Ring, Inc., 262NLRB 392 (1982). Lastly, the General Counsel citesGeorge Banta Co., 256 NLRB 1197 (1981), to support hisclaim that evidence concerning the settled unfair laborpractices should be considered as background evidenceto establish the nature of the strike. The portion of theBanta case on which the General Counsel relies is an un-reported ruling of the Board in that case that, conse-quently, is not properly precedent because it is not an of-ficial published Board decision. I take no official noticeof that portion of the Banta case. Furthermore, the re-ported decision reveals significant distinctions. First, thesettlement agreement specifically included a statement ofthe striking employees' reinstatement rights that coincid-ed precisely with those of unfair labor practice strikers.Second, as appears from General Counsel's Exhibit 2(b),in Banta all parties, including the respondent, sought towithdraw from the settlement, and agreed it was not ineffect.I therefore find that in these circumstances the lawenunciated in the Roadway, Jackson, and Sundstrandcases, supra, is controlling. Accordingly, consistent withthe procedure approved in Tappan, supra, and ChassenBros., supra, I shall first consider the issues that werefirst included in the complaint after the settlement.v, THE ALLEGED UNILATERAL CHANGE IN LUNCHPERIOD AND BREAKS AFTER BEGINNING OF STRIKEThe contract that expired October 31, 1980, provided: 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDARTICLE IVŠHOURS OF WORKSection I. The normal work schedule will consist offorty (40) hours per week and eight (8) hours perday; but this shall not be construed as any guaranteeof hours of work; nor any limitation upon assign-ment of hours of work.Section 2. The regular work day for the first shiftshall begin at 11:00 P.M. and end at 7:00 A.M., forthe second shift the regular work day shall begin at7:00 A.M. and end at 3:00 P.M., and for the thirdshift the regular work day shall begin at 3:00 P.M.,and end at 11:00 P.M. The employees work sched-ule within the regular shift periods or other as-signed shifts will include three 10-minute breaks.For the purpose only of computing overtime pay,the standard seven (7) day work week shall begin at11:00 P M Sunday, and each standard work day oftwenty-four (24) hours, including Sunday and holi-days, shall begin at 11:00 P.M.It is undisputed that as of the beginning of the strikeon June 3, 1981, article IV operated as follows with re-spect to lunch periods and breaks. There were 30 min-utes of paid nonworktime per day in the form of three10-minute breaks per shift. Thus, first shift lasted from 7a.m. to 3 p.m. with three 10-minute breaks at 9 a.m., 11a.m , and 1 p.m. Second shift ran from 3 p.m. to 11 p.m.with three 10-minute breaks at 5 p.m., 7 p.m., and 9 p.m.Third shift hours were 11 p.m. to 7 a.m. with three 10-minute breaks at 1 a.m., 3 a.m., and 5 a.m. There was noseparate lunch period.Patrick Kearney, the I.U.E.'s staff representative re-sponsible for servicing the contract at U.S. Gypsum'sWarren, Ohio plant, served as the Unions' chief negotia-tor throughout the long series of meetings that com-prised the 1980 negotiations. At the outset of his testimo-ny, concerning the issue of the alleged unilateral changeof shifts and breaks, he insisted that neither the Companynor the Unions ever made a proposal during the negotia-tions to change the shift hours. According to Kearney,he first learned that a change had been made at the Oc-tober 13, 1981 bargaining session. Present for the Unionsat that meeting, in addition to Kearney, were WalterPhillips (from the International Union) and the LocalUnion committee composed of Local 727 President RayDavis, Financial Secretary Patricia Leonard, Vice Presi-dent David Everett, and Bob Brainard. Various unnamedemployees from the Unions' membership were alsopresent in an unofficial capacity, but did not participate.The Company was represented by Works Manager JohnDaugherty and Personnel Superintendent Timothy M.Ryan. Federal Mediator Sieski was also in attendance.According to Kearney, the Company had promised togive the Unions a new proposal at this meeting. The pro-posal was presented and certain features were discussed,after which the Unions said they would review the pro-posal and make a future response. Then, Kearney testi-fied, Daugherty said, "By the way, we changed the shiftchange in the plant." Kearney answered by asking, "Isthis a new proposal?" to which Daugherty responded,"No, we have already changed it. We have been operat-ing like that for months." Kearney retorted, "Well, youknow you just don't unilaterally change the shift changeswithout negotiating," to which Daugherty replied,"Well, it is into effect and were going to keep it thatway. If you don't like it, go ahead and file an NLRBcharge." Kearney testified that their discussion of thistopic at this meeting ended when he said, "We'll go overthe proposal, and ask the membership about it," to whichDaugherty stated, "Well, we don't care whether you askthe membership or not. We plan on keeping it."It is undisputed that the change to which Kearney re-ferred in his testimony involved adding a one-half hourunpaid lunch period at midshift and redistributing theformer 30 minutes of paid nonworktime per shift to pro-vide for a 15-minute break in the middle of the first halfof the shift, a 10-minute break at the middle of thesecond half of the shift, and a 5-minute washup period atthe end of the shift. One result, he observed, was thateach work shift was extended one-half hour. In accord-ance with the stipulation of the parties, this change waseffective July 1, 1981, approximately 1 month after thebeginning of the strike.Kearney further testified that this change was dis-cussed again at the following meeting on October 19,1981, attended by the same persons except that Phillipswas absent. At this time, according to Kearney, after adiscussion of the Company's contract proposal, he statedthat the Unions were not interested in changing, theshifts. He testified that Daugherty answered that it madeno difference because they had put it into effect and thatwas the way they were going to keep it. Kearney reiter-ated that the Unions never had been notified of thechange prior to the meeting of October 12, nor had theybeen afforded an opportunity to bargain about it. He in-sisted that the Company had never given them anyreason for the change.12Local 727 President Ray Davis was the only otherwitness to testify about the changes on behalf of eitherthe General Counsel or the Charging Parties." Davis'testimony differed somewhat from that of Kearney. Con-cerning the October 13 meeting, he testified that aftersome preliminary discussion about the charges the Unionhad filed with the NLRB, the Company asked for arecess and returned with a proposal that the Union re-viewed and the parties discussed. Toward the end of themeeting, Daugherty announced that there had been ashift change that had been in operation several months,that it had worked well, and that they planned to contin-ue. Daugherty described the change as consisting of a15-minute break after 2 hours of work, a half-hourunpaid lunchbreak after the next 2 hours, a 10-minutebreak after 2 more hours of work, and a 5-minute clean-up period before the end of the shift. He said this wouldextend the shift one-half hour. He also stated that thethird shift had been eliminated after the strike began12 Throughout this proceeding It was never definitely establishedwhether the October 12 meeting took place on October 12 or 13 Thewitnesses used the two dates interchangeably However, the parties agreethat there was only one session at this time.13 Everett and Leonard were present dunng most of the hearing andtestified on other issues U.S. GYPSUM15cause business did not require one at that time. Thensomeone from the Unions asked if this was a new pro-posal, to which Daugherty answered that it was achange that had been implemented and they intended tokeep it that way. Davis did "not recall" Kearney leavingthe room with the mediator during the course of themeeting, but, Davis stated, he was not absolutely certainthat Kearney was present when the shift change was dis-cussed, or if Kearney was present during the wholemeeting.Concerning the October 19 session (which Davis re-ferred to as having taken place on October 18), Davistestified that at the first of the meetings Kearney rejectedthe Company's new proposal, going through the propos-al item by item. Then Kearney stated that the member-ship had considered and rejected the shift change andwanted to maintain the shifts and breaks the way theyhad been prior to the strike. Daugherty answered thatthe change was not a part of the proposal. He said it hadbeen implemented, was working fine, and would bemaintained indefinitely. Kearney protested that it was aviolation of the contract and that he would file chargeswith the NLRB. Daugherty told him to go ahead if hewished.Following his description of these two meetings, con-cerning which Kearney testified, Davis stated, in re-sponse to a question by counsel for Respondent, thatDaugherty might have made the remarks about thelunchroom at the meeting of May 20, 1981, also attendedby Kearney and the union committee on behalf of theUnions. He then testified that he could not recall anymention by Daugherty at this meeting of a proposedone-half hour unpaid lunch period or the building of anice lunchroom. He stated that to his knowledge theUnions were never notified prior to October 13 aboutthe change or ever given an opportunity to bargainabout it. However, he also testified that the Unions didlearn about the change in shift hours from the pickets inearly hily, discussed it with the membership at the July19 union meeting, but never raised the matter with theCompany.Timothy M. Ryan, personnel superintendent at theWarren plant, testified in considerable detail concerningthe circumstances surrounding the shift and breakchange. Ryan is responsible for employee labor rela-tions, contract negotiations, grievance handling, and em-ployee benefit administration. Thus, he attended everysession of the negotiations. Ryan testified that at the May20, 1981 bargaining session at the plant, attended onbehalf Of the Unions by Kearney, Davis, Everett, Leon-ard, Brainard, and a number of employee observers," I draw no adverse Inference from the fact that Works ManagerJohn Daugherty did not testify in this proceeding Counsel for Respond-ent explained and offered into evidence a letter from Daugherty's doctor,dated August 27, 1982, explaining that Daugherty was in no position totestify because of his recent heart attack His incapacity was reconfirmedon January 10, 1983, R. Exh. 28 In addition, the parties stipulated thatDaugherty did not testify because of his physical condition, and by Jointmotion of the parties, dated September 3, 1982, I admitted Daugherty'sNovember 20, 1981 affidavit into evidence because of his unavailability.Consistent with this ruling, later in the hearing, I likewise admitted intoevidence other of Daugherty's affidavits, which he has also fully consid-ered.Daugherty proposed that the plant return to a one-halfhour lunch schedule such as they had had prior to 1969.He said he would like to construct a nice lunchroom,and was willing to spend. up to $50,000, if need be, toconstruct one. However, he said that he could not justifythat expenditure to the Company although they main-tained the plant's present break schedule of three 10-minute breaks, because that did not permit the employeestime to sit down and enjoy the facility. Therefore, heproposed that they change the break schedule to have,under the new contract, a 15-minute morning break after2 hours of work, a one-half hour unpaid lunch hour, a10-minute break in the midafternoon, and a 5-minutewashup time at the end of the shift. Ryan further testi-fied that as a part of Daugherty's effort to sell the pro-posal to the Unions, Daugherty talked about the lunch-rooms in other plants, and how some plants even hadtennis courts for their employees. Daugherty said thatbefore 1969 the Warren employees had a one-half hourunpaid lunch period in which they went outside andplayed horseshoes. Daugherty then invited the Unions tojoin in the proposal so that an employee lunchroomcould be obtained. Daugherty also referred to PackardElectric, a company that had moved to Mexico becauseof a productivity drop that caused them not to be able tocompete in the Warren area. Daugherty said the loss ofproductivity was due to the break setup, whereby peoplewere taking advantage of their breaks and taking 15 to20 minutes requiring the foremen to police it all the time.Kearney said that Packard Electric had much betterlabor relations than U.S. Gypsum at Warren, and com-mented that the Alcan plant had tripled their productivi-ty by removing their timeclock altogether. Daughertyagain said he would like to see the one-half hour lunchperiod he proposed installed, and would be willing totalk about the timeclock. According to Ryan, the Unionsnever made any response to Daugherty's detailed pro-posal.Ryan further testified that after the employees went onstrike on June 3, 1981, the Company ran a limited pro-duction schedule using about 25 supervisory, engineer-ing, and office employees. Then, early in July, about 10replacements were hired. There were 40 to 50 replace-ments by the end of July. At this time the Company in-stituted the one-half hour unpaid lunch period in orderto enable the salaried personnel, who normally had aone-half hour unpaid lunch period, to better work side-by-side with the new employees they were training.Ryan testified further that at the October 13 meeting,Daugherty gave the Unions a company proposal pointby point. When he arrived at the lunch money allowancefeature of the proposal, Daugherty told the Unions thathe planned using the one-half hour lunch period theCompany had been using during the strike for the last 4or 5 monthS. The Unions made no response until afterlunch, when Kearney stated he would have to discussthe subject of the one-half hour lunch period with themembership. Later during the meeting, David Everettasked how the one-half hour lunch period and the al-tered break system were working in the plant, andDaugherty replied that they were having a 15-minute 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbreak in the morning, a one-half hour unpaid lunchperiod, a 10-minute afternoon break, and a 5-minutecleanup time. The Unions did not protest, nor did theyask Daugherty what the Company planned to do aboutthe lunch period after the strike.Ryan testified that at the outset of the October 19 ses-sion, Kearney announced that they had had a unionmeeting and discussed the Company's one-half hourlunch period proposal and the membership had rejectedit. Daugherty asked Kearney why the Unions were re-jecting the proposal, and Kearney answered that theCompany was doing something for "the scabs." Kearneydid not ask what the Company intended to do about thelunch period after the strike. Ryan denies that Daughertytold the Unions to file a charge if they did not like thechange, but remembered that Phillips said that theUnions intended to file a charge on the matter, andDaugherty answered that it was his prerogative to do so.No one at the October 19 meeting asked the Company toreturn to the prestrike system.Timothy Ryan testified in a precise, confident, andconsistent manner. His testimony was detailed. He didnot contradict himself, and he displayed an excellentmemory. These characteristics of his testimony were notshaken on cross-examination. On the other hand, Kear-ney's memory failed him on cross-examination. He testi-fied that he could not recall what was discussed at theMay 12 or 20 bargaining sessions. He at first said that hedid not recall anything being said by Daugherty aboutlunchrooms at the May 20 meeting, and then immediate-ly thereafter stated that he was "absolutely sure" that nosuch statement was made. He admitted, however, that atsometime around May 12 or 20 he did accuse Daughertyof not being interested in correcting working conditions.Furthermore, when asked whether Daugherty mentionedPackard Electric moving to Mexico from Warren be-cause it could not compete (a portion of the total contextof Daugherty's alleged remarks in which he made thelunchroom offer), Kearney testified that he would notsay that Daugherty did not make this statement. In hisdirect testimony Davis likewise displayed uncertainty inanswering the General Counsel's questions about wheth-er there was any discussion about a lunchroom or an ad-ditional one-half hour of unpaid lunchtime for employeesduring the May 20, 1981 meeting. His answers to thequestions in this area were "not particularly at that meet-ing." And "not that I can recall." On cross-examination,however, Davis made significant admissions, which, to-gether with the gaps in his and Keaniey's memory incrucial areas and the conflicts between his and Kearney'stestimony, persuades me that Ryan, and not Kearney andDavis, was telling the complete truth. Davis admittedthat the Union learned of the shift change prior to July16, but did not raise the topic with the Company at all.The reason for this, he said, was that the Unions did notcare about the shift change while the strike was going onbecause they had no intention of returning to work and,in their view, the shift change and change of breaks didnot affect them. He said that after the strike ended thenthe Unions wanted to resume the old schedule, butagreed that they had not raised the matter with the Com-pany since the strike ended. Furthermore, when Davis'memory was prodded on cross-examination by counselfor Respondent, he suddenly remembered that Daugh-erty did raise the subject of a lunchroom and a one-halfhour unpaid lunch period at one of the bargaining ses-sions, which Davis remembered as May 12. Thus, Daviscorroborated the testimony of Ryan. According toDavis, Daugherty said that U.S. Gypsum had anotherplant with a $50,000 lunchroom and a one-half hourunpaid lunch period, which U.S. Gypsum at Warren didnot have. Davis said the subject arose when committee-man Bob Brainard complained that vending machineprices were going up in the plant and the lunch moneyprovision of the contract had not been increased.16 Itwas then that Daugherty observed that there were nicelunchrooms at other plants and tennis courts for the em-ployees' use. Davis' memory failed again, however,when he was asked if Daugherty said he would like tohave that arrangement at the Warren plant or if Daugh-erty proposed that the Unions join in a proposal toobtain a lunchroom and lunch period at Warren. Instead,Davis answered indirectly, "If he did, I don't knowabout it."Having weighed all the testimony on this issue, I amconvinced that Timothy Ryan was telling the truth whenhe testified that during formal bargaining in May,Daugherty orally proposed the acquisition of a lunch-room and the alteration of the lunch period and breakperiod system as Ryan described it.16The General Counsel contends that the Unions had noadvance notice or opportunity to bargain about thesechanges in their working conditions, and that instead theUnions were presented with a fait accompli. The cred-ited evidence, corroborated by the admissions of Davis,does not support this theory. There is no prohibitionagainst formal proposals in bargaining being made orally,even when other proposals in the same negotiations havebeen customarily submitted in writing. Indeed, such anallowance is necessary in order to further the exchangeof ideas and alternatives among the participants, therebyfacilitating the reaching of agreement, which then mustbe reduced to writing. Considering Kearney's accusationthat Daugherty was not interested in correcting the em-ployees' working conditions, it is not surprising thatDaugherty countered with a proposal designed to refutethat accusation in a way that employees in industry notinfrequently view as a significant benefit. Having madethis specific proposal, and having spoken in favor of it atlength, good-faith bargaining required that the Unionsdiscuss the proposal, question it if necessary, and eitheraccept or reject it. Instead, the Unions said nothing. Thesubject was changed, and the topic was never raised bythe Union again, even though it originated in response toKearney's accusation and Brainard's complaints aboutthe vending machines. There is no evidence that theCompany ever took the lunchroom, lunch period, and15 Brainard was not called to testify by either the General Counsel orthe Unions.16 I have also considered the affidavit of John Daugherty, introducedinto evidence as G C Exh. 4 This affidavit does nothing to rebut Ryan'stestimony since its scope is only the October 13 and 19, 1981 meetings,and is consistent with Ryan's testimony in these respects U.S. GYPSUM17break proposal off the bargaining table, nor is there anyevidence that the Company ever raised the subject again.Having observed the Unions' lack of interest in the pro-posal by virtue of their failure to respond, the Companywas not obliged to do so. The reason for this curiouslapse on the Unions' part in bargaining was made crystalclear by Davis in his testimony on cross-examination. Itwas simply that before the strike the Unions were not in-terested in changing the breaks and having a lunchperiod and lunchroom, and after the strike began theydid not care because the change, in their view, affectedonly the replacements. Thus, it said nothing until longafter the strike had begun, the change had been made,and the Unions had gained specific knowledge that thechange had been put into effect. Under these circum-stances, I find that because the Respondent had fulfilledits bargaining obligation on this issue and the Unions hadnot, the Company was entitled to act as it did by institut-ing the change in lunch period and breaks on July 1,1981."VI. THE DISCHARGES OF THE FOUR STRIKINGEMPLOYEES FOR ALLEGED STRIKE MISCONDUCTJust as the General Counsel's handling of the settle-ment, discussed earlier, was fraught with procedural ir-regularity, the position in which the General Counsel'srepresentatives have placed themselves with respect tothe discharges of McConnell, Bankston, Everett, andCrews is likewise bizarre and untenable. To thoroughlyappreciate the impact of these circumstances on the Re-spondent's right to due process and its ability to defendagainst these particular allegations of the amended con-solidated complaint, it is necessary to accesS eventschronologically. Thus, in the context of a myriad ofcharges filed by the Unions, during the 'period June 11 toOctober 13, 1981, the Respondent filed charges with theRegional Office of the Board against the Unions in Cases8-CB-4497, 8-CB-4547, and 8-CB-4497-4 allegingstrike misconduct by the Unions' agents. The RegionalOffice conducted an investigation of those charges andfound them meritorious, resulting in a complaint issuedby the Regional Director on November 13, 1981. Thecomplaint contained 31 separate allegations of violationsof Section 8(b)(1)(A) of the Act by agents of the Unions,including employees David Everett, Walter McConnell,John Bankston, and Wally Crews. With respect to theseindividuals the Government's complaint alleged in para-graph 7:Since on or about June 3, 1981, and continuouslyto date, in the course and conduct of the picketingdescribed above in Paragraph 6, Respondent Unionshave restrained and coerced, and are restraining and57 Consistent with my earlier rulings, I have fully considered the issueof the alleged unilateral change of lunch periods and breaks and decidedthat issue on the merits, because this issue was postsettlement in the sensethat it became a part of the complaint after the settlement was abrogatedby the General Counsel Respondent contends, however, that this issuewas included within the scope of the settlement, which disposed of all8(a)(5) issues then existent, since the events involved occurred within theperiod covered by the settlement See Ventura Coastal Corp, 264 NLRB291 (1982)coercing, employees in the exercise of their rightsguaranteed in Section 7 of the Act by the followingacts and conduct:7(F) On or about June 11, 1981, RespondentUnions, acting through Walter McConnell andDouglass Hofmeister, obstructed the passage ofthree Harshman-Industrial trucks at the intersectionof Phoenix and Larchmont Roads.....(I)On or about June 11, 1981, RespondentUnions, acting through John Bankston, attempted todamage an employer's truck by firing a projectile atIt.(J)On or about June 15, 1981, RespondentUnions, through David Everett, attempted todamage an employer's truck by throwing a spikeunder its wheels.(K)On or about June 15, 1981, RespondentUnions, through John Bankston, attempted todamage an employer's truck by throwing a spikeunder its wheels.(L)On or about June 17, 1981, RespondentUnions, through John Bankston, attempted todamage an employer's truck by striking it with apicket sign.(P)On or about June 19, 1981, RespondentUnions, through John Bankston, attempted to forceGypsum's Works Manager John Daugherty's vehi-cle off the road on the State Route 5 and 82 by-pass.(Q)On or about August 10, 1981, RespondentUnions, through Wally Crews, threw a rockthrough the windshield of a truck entering Gyp-sum's Warren, Ohio facility.(R)On or about August 6, 1981, RespondentUnions, through Wally Crews, threatened a job ap-plicant with damage to his truck.....(V) On or about July 31, 1981, RespondentUnions, by Walter McConnell, threatened an em-ployee entering Gypsum's Warren, Ohio facilitywith unspecified harm and attempted to strike saidemployee.Subsequently, prior to the end of the strike, the CBcases containing these allegations were settled by the Re-gional Office unilaterally, over the objection of the Re-spondent. Immediately following the end of the strike,on December 9 the Company notified the Unions, andlater the individuals, that Everett, Bankston, McConnell,and Crews had been discharged for strike violence. OnFebruary 4, 1982, the Unions filed charges alleging thatthese individuals were unlawfully discharged. Despite itsearlier position in Cases 8-CB-4497, 8-CB-4497-4, and8-CB-4547, the Regional Director proceeded to includethe four dischargees as part of his March 26, 1982amended consolidated complaint following the GeneralCounsel's abrogation of the settlement agreement. Thecomplaint alleged in paragraph 29: 18DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(A)On or about December 9, 1981, Respondentdischarged the employees set forth below, and hasfailed and refused, and continues to fail and refuseto reinstate said employees to their former positionsof employment, or if said positions no longer exist,to a substantially equivalent position of employ-ment.John BankstonWally CrewsDavid EverettWalter McConnell(B)Respondent engaged in the conduct describedabove in Paragraph 29(A) because the employeesnamed therein joined, supported, or assisted theUnion, and engaged in concerted activities for thepurpose of collective bargaining or other mutual aidor protection, including the strike described abovein Paragraphs 10 and 27, and/or in order to discour-age employees from engaging in such activities orother concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection.Thus, the General Counsel committed his representativesto prove at the hearing in this matter precisely the oppo-site of what the Regional Office's investigation had re-vealed, and the CB case complaint had alleged. Thisaction placed both the General Counsel and the Re-spondent in an impossible position at the hearing. Therethe General Counsel's representatives sought to explainthe issuance of two diametrically opposed sets of com-plaint allegations concerning the same employees by re-ferring to the General Counsel's well-publicized standardpolicy that the existence of credibility issues requires theissuance of complaint. I find this explanation unaccept-able, since nothing in the history of that policy suggeststhat it was ever intended to justify the General Counsel'sprosecuting a case in two opposite directions. Concedingthat this unfortunate situation created "an ethical prob-lem," counsel for the General Counsel then made the as-tonishing announcement on instructions from her superi-ors, impliedly in Washington, that the General Counseltook "no position" with respect to the dischargees, de-spite the existence of the above-quoted allegations of theGeneral Counsel's complaint claiming Respondent violat-ed the Act by terminating the four employees. The Gen-eral Counsel also refused Respondent's request, based onthese unique circumstances, for an advanced opportunityto see the affidavits and other relevant materials concern-ing these individuals in the Government's files in the CBcases, on which the General Counsel decided to issuecomplaint accusing them of strike misconduct. Thegrounds asserted for this refusal were those regularly ad-vanced in conventional situations (i.e., the inapplicabilityof discovery to Board proceedings, and the rule that affi-davits may be reviewed only after the witness has testi-fied for the General Counsel concerning the events inquestion). The General Counsel then proceeded to callthe four discharged employees as the General Counsel'switnesses and established only that each had been em-ployed by the Company prior to the strike; had partici-pated in the strike, including picketing, beginning June 3,1981; and, following the end of the strike on December8, 1981, were discharged on December 9 for strike mis-conduct. 18 Then, in order to maintain consistency withthe General Counsel's previously announced intention totake no position on the merits of the discharges allegedas violations of the Act in the Government's complaint,the General Counsel left all other phases of the examina-tion of the four alleged discriminatees to the ChargingParty during rebuttal, thereby delegating the GeneralCounsel's prosecutorial function as a convenient devicefor extricating the Government from an embarrassing sit-uation.In my view, this backdoor approach placed an unwar-ranted burden on the Charging Party and severe stresseson the Respondent's ability to defend against the dis-criminatory discharge allegations, and raises serious con-cerns in the area of due process." If the circumstancespresented were those in which the Respondent hadmerely failed or refused to reinstate alleged unfair laborpractice strikers because of alleged strike violence, Re-spondent would be required to go forward with evidenceof strike misconduct as an affirmative defense, or elseaccept the risk that the General Counsel might prevail ifthe strike were found to be an unfair labor practicestrike. Here, however, the Respondent discharged thefour employees shortly following the end of the strikeand the complaint alleges that they were discharged fortheir union and/or concerted activities. Thus, the Gener-al Counsel has, in addition to the overall burden of proofthat never shifts from the General Counsel, the addedburden of initially going forward with evidence to estab-lish a prima facie case of discrimination sufficient to shiftthe duty to present evidence to the Respondent. This theGeneral Counsel never did because of the perceived ne-cessity of circumventing the "ethical problem" of pros-ecuting allegations in the instant complaint directly con-trary to those in the CB case. As a result, the Respond-ent was placed in the position of defending against a casein which evidence, that normally would have been theGeneral Counsel's, had not been heard. Therefore, I af-forded the Respondent considerable latitude in present-ing its defense to the discharges in question.18 Crews and Everett also testified concerning other Issues within thescope of the settlement agreement.19 The trial of a lawsuit is not a game of chess in which the playersattempt to outmaneuver each other by subtle diversions masking clevermoves. Indeed, a trial of a case is not a game at all, because its purpose isthe peaceful resolution of actual disputes m the real world, and not toprovide amusement for the gratification of the participants' intellectualpowers in a fantasy context In a society dedicated to equal justice underlaw the representatives charged with the difficult task of prosecutingcases on behalf of the Government need always to bear in mind that theirresponsibilities extend far beyond mere advocacy. Although it is theirduty to attempt to wm their case, they have, in my view, a higher dutyto exercise restraint and to pursue that aim in a straightforward manner,avoiding tactics occasionally indulged in by others, in order to set an ex-ample worthy of public trust Thus, they should not attempt to do indi-rectly that which it is improper to do directly As I see it, these preceptswere not followed in this instance This observation is not intended as apersonal criticism of counsel for the General Counsel m this action,whose career development depends to a considerable degree on the abili-ty to carry out the instructions of superiors, or any other specific individ-ual who participated in the trial of this action, but it does reflect on thejudgment and sensitivity toward fairness of the public officials who actu-ally make the decisions that result in casehandhng in such a manner U.S. GYPSUM19The General Counsel rested following the token pres-entation of evidence described above, which in the ver-nacular might be described as limited to "name, rank,and serial number." The Respondent began its presenta-tion on the issue of the discharges by introducing testi-mony to prove that the four employees were selected fortermination, from among those reported to have engagedin strike-related incidents, based on Respondent's honestbelief that they had engaged in serious misconduct war-ranting dismissal. Bruce Ralph, a labor relations analystat Respondent's corporate headquarters, testified thatduring the course of the Warren strike he maintained afile of reported strike related incidents, which he for-warded to Respondent's labor counsel in October 1981together with a summary of only those reported events,considered to involve possible serious misconduct, cata-logued by the name of the employee involved. In mid-November 1981 Ralph asked John McDonald, counselfor the Respondent in this proceeding, to review the for-warded materials for the purpose of deciding which, ifany, of the strikers merited disciplinary action for strikemisconduct. About December 1, 1981, McDonald report-ed to Ralph that Wally Crews, Walter McConnell, JohnBankston, and David Everett should be discharged forserious strike misconduct. Ralph notified Warren WorksManager Daugherty of this decision on December 7 or8, 1981.McDonald testified concerning his role in the four dis-charges pursuant to questioning by Respondent's co-counsel, Thomas Cline, Esq. McDonald testified that behad been chief outside labor counsel for U.S. Gypsumfor approximately 8 to 10 years. He first became in-volved with the strike situation at the Warren, Ohioplant in late September or early October 1981, pursuantto a request from those in the Company's labor relationsdepartment that he begin direct participation because ofthe increasing complexity of the situation. Concerningthe specific issue of misconduct by the striking employ-ees, McDonald began a detailed consideration of thisproblem beginning sometime around mid-November1981, when Ralph asked him to evaluate the file of inci-dents and decide which, if any, of the strikers should bedischarged. McDonald reviewed the file of strike-relatedincidents, Respondent's Exhibit 22, and Ralph's summa-ry, Respondent's Exhibit 23. He then had one of the law-yers working under his supervision prepare a memoran-dum of law on the subject of what type of strike miscon-duct did or did not justify discharge. McDonald thenpersonally evaluated these materials, utilizing two select-ed criteria. Accordingly, to be terminated, he decided, anindividual would have to have been engaged in sometype of property damage or serious threat or injury to aperson that was provable, in McDonald's judgment, andthere would have had to have been more than one act ofmisconduct per individual. Having applied these criteriato the documentary materials he reviewed, McDonalddecided that Crews, McConnell, Bankston, and Everettwould be discharged.2° McDonald testified that he alone20 The docnmentary materials utilized by McDonald were receivedinto evidence as R. labs 22 through 27 for the limited purpose of show-ing that McDonald's decision was based on reports that gave nse to amade the decision to discharge these four employees, anddrafted the discharge telegram and, by telephone, gaveDaugherty the wording for the letter to be sent to each.The undisputed testimony of Ralph and McDonald,summarized above, is credited. Consequently, I find that,at all times material, the Respondent maintained anhonest belief that the four employees in question engagedin the serious strike misconduct attributed to them in thereports and other documentary materials reviewed byMcDonald. Therefore, I likewise find that their selectionfor discharge was made solely on the basis of that honestbelief, reinforced by the Regional Director's issuance ofthe complaint in the CB cases on November 13, 1981,which likewise accused these four employees of seriousstrike misconduct in violation of Section 8(b)(1)(A) ofthe Act.The November 13 complaint, issued by the RegionalDirector, accused Crews of throwing a rock through thewindshield of a truck entering the plant about August 10,1981, and threatening a job applicant with damage to histruck about August 6, 1981. These same incidents, reliedon by the Regional Director, are also included in the re-ports reviewed by McDonald. The rock throwing inci-dent was observed by James Cherry, a plant guard, whostated that at approximately 210 p.m. on August 10,1981, he saw Crews throw a rock at the cab of a Road-way truck approaching the plant gate, and heard a loudcrash. According to Cherry, employees Cox, Brend-linger, Zimmerman, Chapman, Fowler, and Crank werealso present at the time Crews threw the rock. At thetime of the trial in this matter, Officer Cherry was un-available to testify because he was comatose in the hospi-tal. Consequently, as in the case of John Daugherty,whose affidavit the General Counsel sought to have ad-mined into evidence because on his doctor's advice hewas unavailable to testify due to his heart condition, andwhich I received into evidence as a joint exhibit, I alsoreceived Cherry's affidavit into evidence. Because theGeneral Counsel did not furnish Respondent with any ofthe materials from the Regional Office files in the CBcases, it cannot be ascertained whether the RegionalOffice relied on Cherry's August 11, 1981, notarized affi-davit, or, as is customary, obtained a separate Board affi-davit from Cherry. In any event, the Regional Directordeemed Cherry's account sufficiently reliable for inclu-sion of an allegation in the November 13, 1981 complaintbased on that incident.In his testimony, Crews remembered being presentwith other striking employees when the Roadway truckcrossed tbe picket line. He denied that he threw the rockat the truck, but admitted that he saw it stop thereafterat the guard shack. Crews claimed that he and OfficerCherry were friends, and that Cherry later told him thathe did not know who threw the rock. None of the otherstriking employees present at the time, some of whom at-tended the hearing, were called to corroborate Crews'denial. Lawrence Tyran, the Roadway truckdriver, nowa terminal manager for Roadway in Jamestown, Newgood-faith belief that the selected employees had engaged in misconduct,and not for the truth of what the reports contained 20DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDYork, since June 1982, confirmed that a rock shatteredthe window of his truck on the driver's side on August10, 1981, as he was entering the Warren plant. Tyran didnot see the person who threw the rock. He reported theincident to Personnel Superintendent Timothy Ryan,who took the photographs of the damage in evidence asRespondent's Exhibits 35 A and B, and made the writtenreport that appears at page 84 of Respondent's Exhibit22.According to John Daugherty, as set forth as a part ofthe affidavit he gave to the Board in the investigation inCase 8-CB-4497, on August 6, 1981, Daugherty heardWally Crews shout at a job applicant, as he drovethrough the gate in his dark green pickup truck, "Hey,buddy, you don't want to go in there. There was anotherguy last week who drove his nice shiny truck in there,and you ought to see it now. He didn't come back."Daugherty then proceeded to the gate and remindedCrews that his remarks were an implied threat to the ap-plicant. Crews remembered that about a month after thestrike started, while he was picketing with Charlie Engleand Ralph Trafan, a green Ford Explorer pickup truckwith chrome handrails on the bed passed through thegate. Crews testified that he remarked to the other pick-ets, "That's sure a beautiful truck." According to Crews,he said nothing to the driver. Nevertheless, about 15minutes later, Daugherty came out of the plant and toldhim, "Wally, I'm tired of hearing you threaten andharass prospective employees of this company or peoplecrossing this picket line." Daugherty said that his officewindow had been open, and that he heard Crews threat-en the driver. Crews agreed that Daugherty's windowwas open, but denied making the threat. Crews testifiedthat Engle was standing right next to him when Daugh-erty came out and was in a position to hear everything.Engle testified that he remembered Crews saying to thedriver, "That's a nice truck you have." He did not recallanything else that Crews had said, and did not rememberCrews making any threat.Shortly thereafter, John Daugherty came out to thegate and told Crews, "Wally, you're going to have toquit threatening these people when they come throughthe picket line." On cross-examination Engle concededthat he did not remember Crews' response to this accusa-tion, nor did he remember everything about the conver-sation. He did, however, remember Daugherty accusingCrews of threatening the driver of the truck, whichCrews denied occurred. When pressed further on cross-examination, Engle retreated further. He finally conced-ed that he could not remember whether Crews had sug-gested that the driver not enter the premises because ofwhat had happened earlier to another truck. Thus,Engle's account and that of Crews do not match in sig-nificant respects. Finally, on his cross-examination,Crews testified that he said nothing to the driver exceptthat, "This is a nice pickup truck." However, when re-minded that on direct examination he had testified hehad said nothing to the driver but instead had madethese remarks to the pickets, Crews changed his testimo-ny again, and asserted that he had made this remark tohis friends and did not know how the driver had heardit. The other witness to the incident, Ralph Trafan, didnot testify. Based on all the considerations describedabove, I do not credit Crews' testimony, which, on closeexamination, is not corroborated by that of Engle.I therefore find that Crews' uncorroborated denial ofthe rock throwing incident and the deficiencies in his tes-timony with respect to the alleged threat to the driver ofthe green pickup truck provide an insufficient basis,under all the circumstances presented, for satisfying theGeneral Counsel's burden of proving that the Respond-ent discharged Crews because of his union or concertedactivities, when balanced against the Respondent's good-faith belief that Crews engaged in the serious strike mis-conduct attributed to him by the results of both the Re-spondent's and the Regional Director's investigation.With respect to Walter McConnell, John H. Daugher-ty's affidavit to the Board, dated July 28, 1981, in evi-dence as Respondent's Exhibit 31, was necessarily amongthe materials considered by the Regional Director in is-suing the November 13, 1981 complaint. In it Daughertydescribed how McConnell and another employee, in Mc-Connell's car, blocked a truck convoy of three Harsh-man Industrial Cartage trucks from proceeding into theplant by using McConnell's car as a roadblock. Accord-ing to Daugherty, they continued to do so after Daugh-erty arrived on the scene and insisted that they stopblocking the road. They persisted with this activity untilone of the drivers called the police on his citizens bandradio. Also, in a Board affidavit dated September 9,1981, Daugherty stated that on August 31, 1981, he ob-served McConnell, while picketing, swing at an employ-ee entering the plant gate on a motorcycle. A third inci-dent was described in testimony by plant guard CharlesPiatt. According to Piatt, on June 14, 1981, he observedan unidentified man wearing dark clothes and a capthrow a rock that broke the guard house window infront of where he was standing. Piatt immediately calledthe police who arrived about 5 minutes later.McConnell testified that he remembered having a con-versation with a police officer about the rock throwingincident in which the guard shack window had beenbroken. He stated that he was probably wearing a brownjacket and hat on that occasion, and that the conversa-tion with the police officer took place in the picket trail-er where he was playing chess about an hour after hispicket shift began. The policeman asked for and receivedMcConnell's identification, whereupon the policemanasked if McConnell knew anything about the brokenwindow in the guard shack. McConnell told him that hedid not. McConnell further testified concerning theroadblocking incident. He stated that on one occasionearly in the strike he left the plant with John Daughertyfollowing in the car behind. He claimed that Daughertyblew his horn at him when McConnell stopped at a stopsign, but denied that he blocked any trucks. Striking em-ployee Doug Hofmeister was in the car with McConnell,but was not called as a witness to corroborate McCon-nell's denial. With regard to the incident involving themotorcyclist, McConnell remembered standing by theplant gate with Ed Davis when the motorcyclist entered.McConnell claimed that on the previous day the samemotorcyclist had kicked him as he entered. However, on U.S. GYPSUM21this occasion, according to McConnell, as the motorcy-cle passed by McConnell put his hand out and steppedback, after which, he said, Daugherty came out to theguard shack and accused McConnell of yelling "scab" atthe motorcyclist, which McConnell admits he did. Hedenied swinging or attempting to hit the motorcyclist,however. Ed Davis was not called as a witness to cor-roborate McConnelPs denial. McConnell was an evasiveand hostile witness. I am persuaded that this testimonyconcerning the motorcyclist incident was contrived. Heis not credited. I therefore find that, as in the case ofCrews, his uncorroborated denial, coupled with the im-probability of portions of his testimony, is incapable ofsustaining the General Counsel's burden of proving thatMcConnell was in fact discharged because of his unionor concerted activities, when considered in the face ofthe Respondent's established good-faith belief that Crewsengaged in the serious strike misconduct attributed tohim. I therefore find that the General Counsel has notsustained his burden of proof on the allegations of thecomplaint relating to Crews and McConnell, and there-fore the Respondent did not violate Section 8(a)(1) and(3) of the Act in discharging these employees. Cf.Schreiber Mfg. Co., 262 NLRB 1196 (1982), enf. denied725 F.2d 413 (6th Cir. 1984); Clear Pine Mouldings, 268NLRB 1044 (1984).Paragraphs (I), (K), (L), and (P) of the CB-case com-plaint, issued by the Regional Director on November 13,1981, allege serious strike misconduct by John Bankston,including three separate efforts to damage trucks at-tempting to enter the plant premises, and one instance ofattempting to force Works Manager Daugherty's vehicleoff the road. These reported incidents are also containedin the summary, Respondent's Exhibit 23, reviewed byMcDonald.Donald Vandermyde, transportation manager for U.S.Gypsum at their corporate headquarters, testified that onJune 11, 1981, while in Warren for the purpose of per-suading various trucking companies to continue serviceto the Warren plant despite the strike, he observed anemployee firing metal pellets. Vandermyde identified thisemployee in the courtroom as John Bankston, who wasfiring metal pellets from a slingshot-type device called a"wrist rocket" at a Harshman Industrial Cartage truck,which was following Vandermyde's car out of the plant.Timothy Ryan testified that on June 15, 1981, about1:55 p.m, he escorted a Kennedy truck down PhoenixRoad to the plant. As he followed the truck, while itbegan its turn into the plant, Ryan saw John Bankstonthrow two devices known as "spiders" in front of thetruck's left rear tires.21 After the truck passed throughthe gate, Ryan stopped the car and attempted to pick upthe spiders, whereupon John Bankston advanced onRyan with a 4-foot long board, which he swung atRyan's hand, missing, but hitting the spider across theii Spiders are multapronged pieces of steel welded together in such amanner that, regardless of how the device is placed, some of the prongswill be pointing upward The parties stipulated that there were two sizesof spiders The larger size is made of one-quarter-inch diameter steel, andthe prongs are approximately 1-1/4 inches in length The smaller size ismade of one-eighth-inch steel with prongs approximately 1 inch inlength A photograph of a spider is in evidence as R Exh 34.street. Ryan reported the incident, which appears as alle-gation 7(K) of the Regional Director's complaint in theCB case.John Daugherty's July '28, 1981 Board affidavit, a por-tion of the evidence he considered in issuing the Novem-ber 13 CB-case complaint, contains Daugherty's descrip-tion of an attempt by John Bankston to run Daugherty'scar off Larchmont Road while escorting a Kennedytruck from the plant to Highway 82. Daugherty furtherstated that Bankston made two further attempts to forceDaugherty off the road on the return trip to the plantafter leaving the truck. This incident appears as allega-tion 7(P) of the Regional Director's complaint of No-vember 13, 1981.Bankston denied being present at the gate about 4 p.m.on June 11, 1981, at which time Vandermyde testifiedBankston fired the pellets at the truck from the slingshot.Then, pursuant to extremely leading questions by counselfor the Charging Party, Bankston denied both having aslingshot on the picket line that day and firing the pro-jectiles at the truck. He also denied placing spiders undera truck's tires on June 15, 1981, although he was "prettysure" he was picketing that day. However, Bankston didnot deny swinging a board at Timothy Ryan on that dateas he attempted to pick a spider up from off the pave-ment. Bankston further denied attempting to run JohnDaugherty off the road on June 19, 1981. Finally, pursu-ant to questions by , counsel for the Charging Party,Bankston volunteered testimony concerning an incidenton June 17, 1981, referred to in paragraph (L) of the No-vember 13, 1981 CB-case complaint, in which Bankstonallegedly swung a board in an effort to damage a Harsh-man truck crossing the picket line. According to Bank-ston, the driver swerved the truck at him as he exited theplant gate and yelled "some kind of racial slur," where-upon, according to Bankston, "If he said I swung at thetruck, all I'm doing is really getting out of the way."Bankston testified that the only thing he had in his handswas a picket sign attached to a piece of board about 4feet long.Bankston displayed a hostile demeanor while testify-ing. A significant portion of his denials were in responseto grossly leading questions. He did not deny swinging aboard at Ryan on June 15, and evaded making any spe-cific answer to the question of whether he swung hispicket sign at the Harshman truck on June 17. I do notcredit his testimony. Instead, I credit the very positiveand specific testimony of Vandermyde and Ryan con-cerning their eyewitness accounts of Bankston's seriousstrike misconduct. I therefore find that John Bankstonwas discharged for cause, and not because of his unionor concerted activities, as alleged in the amended con-solidated complaint. Clear Pine Mouldings, supra.In paragraph (J) of the Regional Director's November13, 1981 complaint, David Everett was alleged to haveattempted to damage an employer's truck by placing aspike under its wheels. A report of this incident was con-tained in the materials reviewed by McDonald, alongwith another incident involving nails reported by JohnDaugherty as a part of his Board affidavit of July 28,1981. According to Daugherty, on June 15, 1981, at 8:45 22DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDa.m., at the west entrance to the truck marshalling areaof the plant, Daugherty observed David Everett andJohn Edwards picketing at that entrance while a plankwith 20 to 30 upright nails was positioned in the middleof the entrance. Daugherty approached and asked Ed-wards to remove the plank. Edwards began to do so butreplaced the plank on instructions from Everett. Daugh-erty then picked up the plank and removed it.In testimony Everett remembered the incident andagreed that when he was on the picket line, as a unionofficer, he was responsible for the behavior of the pick-ets. His version of the incident was substantially the sameas that of Daugherty. Everett remarked that, "If JohnDaugherty wanted his parking lot cleaned up he coulddo it himself," and described how Daugherty thenpicked up the plank and put it in his car. Timothy Ryantestified that shortly after 2 p.m. on June 15, 1981, as hewas escorting a Harshman truck out of the plant, he ob-served David Everett throw two "spiders" in front ofthe truck's right rear tire. The truck passed over the spi-ders, which thereafter were no longer on the road. Ryanmade a written report of the incident, which appearsamong the materials reviewed by McDonald at page 79of Respondent's Exhibit 22, and is also a basis for allega-tion 7(J) of the complaint of November 13, 1981. Everettdenied throwing spiders under the wheels of any vehicle.I do not credit Everett. I credit Ryan's version, and findthat David Everett engaged in serious strike misconductand was therefore discharged by the Respondent forcause, and not because of his union or concerted activi-ties as alleged in the amended consolidated complaint.Concluding FindingsI have found that the Respondent did not commit anyunfair labor practices following the approval of the set-tlement agreement with the Regional Director.22 There-fore, the settlement agreement was, in any event, im-properly set aside, and will be reinstated. A valid settle-ment agreement bars the finding of violations of the Actbased on conduct that occurred before the parties en-tered into the settlement agreement. Hollywood RooseveltHotel Co., 235 NLRB 1397 (1978). Therefore, it is unnec-essary for me to address the presettlement allegations ofthe amended consolidated complaint. Because it is wellestablished that a finding of unfair labor practices is aprerequisite foundation for a finding that a strike is anunfair labor practice strike, I find that the strike of Re-spondent's Warren plant employees, from June 3, 1981,to December 8, 1981, was at all times material herein aneconomic strike and not an unfair labor practice strike.Alternatively, in any event, I would not find Respond-ent's action with respect to the lunch periods and breakschange, discussed in section V of this Decision, or its dis-22 At the end of the General Counsel's case, I granted the GeneralCounsel's motion to dismiss pars. 11 and 13 of the amended consolidatedcomplaint, as amended, for an acknowledged lack of evidence.charge of the four strikers, discussed in section VI of thisDecision, a basis for either setting the settlement aside orfor finding the strike to have been an unfair labor prac-tice strike. The change in lunch periods and breaks was,at most, an isolated adjustment to facilitate operationsunder strike conditions. As earlier described, the Unionssaid they did not care about the change because they feltit did not concern them. Consequently, the change can inno way have caused or prolonged the strike. Further-more, under Hollywood Roosevelt Hotel Co., supra, thechange actually falls within the time period covered bythe settlement agreement, as events that were known orreasonably should have been known to the Regional Di-rector. Likewise, the discharges of the four strikers areunrelated to the presettlement events, both in substanceand in timing, and could not have caused or prolongedthe strike since the discharges occurred after the strikeended. Therefore, these allegations are insufficiently re-lated to the other allegations of the ameuded consolidat-ed complaint to warrant setting aside the settlementagreement. Hatfield Trucking Service, 270 NLRB 136(1984).CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.The Unions are each labor organizations within themeaning of Section 2(5) of the Act.3.In accordance with the findings in this Decision, theRespondent has not engaged in unfair labor practices.4.The settlement agreement in Cases 8-CA-14365, 8-CA-l4578, 8-CA-14869, 8-CA-15043, and 8-CA-15043-2, approved by the Regional Director on Novem-ber 27, 1981, should be reinstated.5.The strike of Respondent's employees, from June 3to December 8, 1981, was not and is not an unfair laborpractice strike.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed23ORDER1.The settlement agreement in Cases 8-CA-14365, 8-CA-l4578, 8-CA-14869, 8-CA-15043, and 8-CA-15043-2 is reinstated.2.Respondent's motions to dismiss the amended con-solidated complaint, as amended, are granted consistentwith the findings and conclusions of this decision.3.The amended consolidated complaint, as amended,is dismissed.23 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.